DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/03/22 has been entered.  Claims 8 and 10- 11 are amended.  Claims 13- 14 are added.  Claims 7- 14 are being addressed by this Action.
Response to Arguments
In response to applicant’s arguments on p. 6 of Remarks, filed 5/03/22 traversing claim 10’s invocation of 35 U.S.C. § 112(f) by amending “vibrating element” to “vibrating device,” the Office respectfully submits that the term “device” is as equally considered a generic placeholder as is the term “element” (See MPEP 2181 (A)).  A vibrating device invokes an interpretation under 35 U.S.C. § 112(f) because (A) “device” is a nonce term or a non-structural term having no specific structural meaning; (B) “device” is modified by the functional language, “vibrating” and (C) “device” is not modified by sufficient structure, material or acts for performing the claimed function of “vibrating.”
The Amendment to claim 8 has obviated the rejection of claim 8 under 35 U.S.C. § 112(b), and as such, the rejection of claim 8 under 35 U.S.C. § 112(b) is withdrawn.
Applicant's arguments filed 5/03/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on pp. 9- 10 of the Remarks, filed 5/03/22 regarding Golan failing to teach the treatment of native commissures of a heart because Golan is directed to a device for fracturing calcifications in heart valves, the Office respectfully submits that applicant’s arguments are not commensurate with the scope of the claims.  Although applicant recites “a commissure debridement system” in line 6 of claim 7, the features upon which applicant relies (i.e., a commissure debridement system configured to debride the commissures of the heart valve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since applicant’s argument is based on Golan failing to teach debriding of commissures of the heart valve, applicant’s argument is not persuasive because applicant has not positively recited an apparatus configured to debride commissures in the claim.  Applicant is advised that the debriding commissures of the heart valve is an intended use of the apparatus.  However, claim 7 is an apparatus claim, and is to be limited by structural limitations. Further, it is noted that not only does Golan meet the structural limitations associated with “a commissure debridement system” in lines 6- 8 of claim 7, the Office submits that the device of Golan does debride or is capable of debriding commissures given that the extendable arms 82 are directed against the commissures and extended radially so that they cut through fused leaflets in order to dilate the valve (Golan - - P. [0078]).  It is noted that the fusion of the leaflets is interpreted as being caused at least in part by the calcification of the commissures.
Specification
The Amendment to the Specification filed 5/03/22 is acknowledged and is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vibrating device in claim 10.  Vibrating device is interpreted as including structures that induce vibration such as micro-piezoelectric elements 11 loaded over the debrider arms 10, piezoelectric material 15 filling the space between two coaxial pipes forming debrider arm 10, micro- piezoelectric elements loaded on the debrider balloons 19 and any structural equivalents thereof (See pp. 3- 4 of applicant’s Specification, Ps. [0030], [0034], [0037] of the Pre-Grant Publication);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan (US Pub. No. 2011/0118634 A1) in view of Miller et al. (US Pub. No. 2008/0082107 A1).
Regarding claim 7, Golan discloses a transcatheter device for a treatment of calcified native heart valve leaflets comprising:
an inner hollow shaft (86) (Figs. 22- 23);
an axle body (84) (Fig. 22) slidingly arranged within the inner shaft (86) (P. [0076] - - By pushing or pulling the internal element 84 within the external sheath 86 or vice versa, the arms 82 can be folded or extended); and
a commissure debridement system located at a distal end of the axle body made of at least two radially expandable arms (82) (Figs. 22- 25) that are configured to be inserted in and aligned with native commissures (See Fig. 24) (P. [0078] - - catheter is partly advanced through the center of the valve, and rotated so that the extendable arms are directed against the commissures; Arms 82 are then extended radially so that they cut through fused leaflets in order to dilate the valve).
Golan does not disclose 
(claim 7) an outer shaft.
However, Miller teaches a guide catheter (4) (Figs. 1- 2) for advancing, guiding and delivering other catheters and devices through the vasculature
(claim 7) such that when Miller is combined with Golan, Golan in view of Miller discloses a transcatheter device for a treatment of calcified native heart valve leaflets associated with Golan comprising:
an outer hollow shaft (4) (Figs. 1- 2);
an inner hollow shaft associated with Golan slidingly arranged within the outer shaft (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Golan in order to include outer shaft(s) taught by Miller such that the inner hollow shaft associated with Golan is slidingly arranged within the outer shaft(s) because the outer shafts(s) would be advanced within the vasculature and would guide the other catheters and devices through the larger vessels and through tortuous vessels leading to the target site without kinking or collapsing (Miller - - Ps. [0012], [0014]).  The motivation for the modification would have been to provide support during the advancement of other catheters and devices to a target site location within the vasculature (Miller - - P. [0016]).
Regarding claim 8, Golan in view of Miller discloses the apparatus of claim 7, Golan further disclosing wherein the at least two radially expandable arms (82) include three expandable arms (82) forming an angle of 120° between each other in an expanded state (See Fig. 24) (P. [0078] - - catheter is partly advanced through the center of the valve, and rotated so that the extendable arms are directed against the commissures, the arms are interpreted as forming an angle of 120° between each other in an expanded state because they are aligned with commissures of a tricuspid aortic valve).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan (US Pub. No. 2011/0118634 A1) in view of Miller et al. (US Pub. No. 2008/0082107 A1) as applied to claim 7 above, and further in view of Hawkins et al. (US Pub. No. 2016/0135828 A1).  Hawkins is cited in the IDS filed 3/10/20.
Regarding claim 14, Golan in view of Miller discloses the apparatus of claim 7, Golan further disclosing combinations and subcombinations of features, modifications and variations which would occur to a person of skill in the art (P [0109]).  Golan further discloses that a component could be placed underneath the leaflets and be used as an anvil against which calcification is struck by a fracture-producing element such as arms 82 (Abstract, P. [0062]).  The component can either be an integral part of the impactor device or a separate device used in conjunction with the impactor device (P. [0062]).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the inner and outer shaft associated with Golan in view of Miller to include a component that could be placed underneath the leaflets with the fracture-producing element 82 since the modification would have yielded the predictable result of, namely an anvil or leaflet support.
Hawkins teaches an apparatus for the treatment of a calcified heart valve in the same field of endeavor (Abstract) teaching an anchor (112, 1000) (Figs. 1A- 1C, 10A- 10B) having
(claim 14) leaflet supports (120) (Figs. 1B- 1C) slidingly arranged between the outer shaft (116) (Figs. 1A- 1B) and the inner shaft (122) (Figs. 1B- 1C), the leaflet supports (120) being radially expandable and configured to be positioned on each side of the leaflets at a ventricle side (Ps. [0024]- [0025], [0048] - - since expandable anchor 112, 1000 crosses the aortic valve and enters the left ventricle and since the arms 120 are configured to be positioned on a right and left side of the leaflets, Hawkins encompasses or makes obvious leaflet supports slidingly arranged between the outer shaft and the inner shaft, the leaflet supports being radially expandable and configured to be positioned on each side of the leaflets at a ventricle side; it is noted that “each side of the leaflets” is broadly interpreted as each of a left and right side of the leaflets).
The anchor (112, 1000) taught by Hawkins performs the same function of aligning and retaining leaflets against the fracture-producing elements (Hawkins - - P. [0025]) as the under-leaflet component disclosed by Golan (Golan - - P. [0062] - - pressing leaflets against the fracture-producing elements and being used as an anvil). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (anchor (112, 1000) for another (the under-leaflet component disclosed by Golan) since the substitution would have yielded predictable results, namely, aligning and retaining leaflets against the fracture-producing elements.  KSR, 550 U.S. at, 82 USPQ2d at 1396.



Allowable Subject Matter
Claims 9- 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising: leaflet supports and leaflet debriders that are slidingly arranged between the outer shaft and the inner shaft, the leaflet supports and the leaflet debriders being radially expandable and configured to be positioned on each side of the leaflets.
Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising leaflet debriders slidingly arranged between the outer shaft and the inner shaft, the leaflet debriders being radially expandable and configured to be positioned on each side of the leaflets.

The Office notes that claim 9 is interpreted as requiring leaflet supports and leaflet debriders in addition to the at least two radially expandable arms of the commissure debridement system of claim 7 (See applicant’s Fig. 6).  Claim 13 is interpreted as requiring leaflet debriders in addition to the at least two radially expandable arms of the commissure debridement system of claim 7.  It is further noted that the limitation “configured to be positioned on each side of the leaflet” in claim 9, l. 5, claim 13, l. 3- 4 and claim 14, l. 3- 4 is broadly interpreted as including left/right sides and/or top (aortic)/bottom (ventricle) sides.

Goldfarb et al. (US Pub. No. 2002/0013571 A1) teaches leaflet supports 240, 242, 230, 232 for grasping bicuspid leaflets of a mitral valve on an aortic side surface and on a ventricular side surface for treatment of valve regurgitation that are slidingly arranged between the outer shaft and the inner shaft (See Figs. 17A- 17B), but Goldfarb does not teach or suggest, alone or in combination, leaflet debriders and a commissure debridement system.
Hartley et al. (US Pub. No. 2007/0239141 A1) teaches a medical grasping device having wire loops 50, 52, 54, 56 extending in opposite directions from an elongate control member (See Figs. 6A- 6C), but Hartley does teach or suggest, alone or in combination, wire loops 50, 52, 54, 56 that are slidingly arranged between an outer shaft and an inner shaft. Nor does Hartley teach or suggest, alone or in combination, leaflet debriders and a commissure debridement system.
Golan (US Pub. No. 2012/0253358 A1 - - cited in the IDS filed 3/10/20) teaches leaflet supports 14 on an aortic side surface and leaflet debriders 20 on a ventricular side surface (See Fig. 3), but does not teach or suggest, alone or in combination a commissure debridement system located at a distal end of the axle body made of at least two radially expandable arms that are configured to be inserted in and aligned with native commissures. It is noted that Golan does not teach or suggest leaflet supports and leaflet debriders that are slidingly arranged between the outer shaft and the inner shaft.
Hawkins et al. (US Pub. No. 2016/0135828 A1 - - cited in the IDS filed 3/10/20) teaches leaflet supports 106 and balloon leaflet debriders 102 on an aortic side surface as well as leaflet supports 120 on a ventricular side surface (See Fig. 1B), but does not teach or suggest, alone or in combination a commissure debridement system located at a distal end of the axle body made of at least two radially expandable arms that are configured to be inserted in and aligned with native commissures. It is noted that Hawkins does not teach or suggest leaflet supports and leaflet debriders that are slidingly arranged between the outer shaft and the inner shaft, the leaflet supports and the leaflet debriders being radially expandable and configured to be positioned on each side of the leaflets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pedersen et al. (US Pub. No. 2005/0075662 A1) discloses a commissure debridement system (272) (Fig. 7A) including a single balloon (274) (Fig. 7A) that both supports and debrides leaflets (Ps. [0004], [0131], [0133]);
Golan (US Pub. No. 2018/0214165 A1) discloses leaflet supports (14) (Fig. 6) positioned on the belly side of the leaflets and a leaflet debriders (20) on the opposite side of the belly side on which the leaflet supports are positioned.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771